              Case 2:21-sw-00685-CKD Document 4 Filed 09/09/21 Page 1 of 1

 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 ALSTYN BENNETT
   Assistant United States Attorney
 3 501 I Street, Suite 10-100                                          FILED
   Sacramento, CA 95814                                               Sep 09, 2021
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
                                                                   CLERK, U.S. DISTRICT COURT
                                                                 EASTERN DISTRICT OF CALIFORNIA
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                               IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   IN THE MATTER OF THE APPLICATION                CASE NO: 2:21-SW-0685 CKD
     OF THE UNITED STATES OF AMERICA
12   FOR SEARCH WARRANTS CONCERNING:                 [PROPOSED] ORDER TO UNSEAL SEARCH
                                                     WARRANT AND SEARCH WARRANT
13   8559 S JACK TONE RD                             AFFIDAVIT
     STOCKTON, CA 95215
14

15         Upon application of the United States of America and good cause having been shown, IT IS
16 HEREBY ORDERED that the files in the above-captioned matter be, and are, unsealed.

17

18   Dated:     September 9, 2021
                                                       THE HONORABLE ALLISON CLAIRE
19                                                     UNITED STATES MAGISTRATE JUDGE
20
21

22

23

24

25

26

27

28


      [PROPOSED] ORDER TO UNSEAL SEARCH WARRANT
